I am of opinion that the testator succeeded in creating three valid separate trusts for the payment of the income of the estate to his three sons for life, subject to an annuity for the benefit of the widow.
The provisions of the will for unlawful accumulation of *Page 35 
income can be lopped off without affecting the validity of the separate trusts and the accumulation during the minority of each son.
I also am of opinion that the testator failed to make any lawful disposition of the principal of his estate on the termination of each of the said trusts, and, therefore, died intestate as to it. It follows that the trust company is the proper custodian of the principal during the existence of the respective trusts, and on the termination of each trust one-third of the same will pass under the Statutes of Distribution.
The judgment should be affirmed.
CULLEN, Ch. J., WERNER, HISCOCK and CHASE, JJ., concur with GRAY, J.; EDWARD T. BARTLETT, J., reads dissenting memorandum; O'BRIEN, J., absent.
Judgment accordingly.